    Case 18-31754-5-mcr              Doc 107 Filed 01/10/19 Entered 01/10/19 15:22:00                Desc
                                        Main Document    Page 1 of 2


UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------------------

In re:
                                                                 Case Nos.
CENTERSTONE LINEN SERVICES, LLC,                                 18-31754 (main case)
ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                       18-31753
ALLIANCE LAUNDRY & TEXTILE SERVICE, LLC,                         18-31755
ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                          18-31756
ATLANTA, LLC, and
ALLIANCE LTS WINCHESTER, LLC                                     18-31757
d/b/a Clarus Linen Systems1,
                                                                 Chapter 11 Cases
                                      Debtors.                   Jointly Administered

-------------------------------------------------------



                                       APPOINTMENT OF
                          OFFICIAL COMMITTEE OF UNSECURED CREDITORS

         William K. Harrington, the United States Trustee for Region 2, under 11 U.S.C. §§ 1102(a) and (b),
hereby appoints the following unsecured creditors who are willing to serve on the Official Committee of
Unsecured Creditors of Centerstone Linen Services, LLC et al:

    1. Ryder Truck Rental
       d/b/a Ryder Transportation
       11690 NW 105th Street
       Miami, FL 33178
       Attention: Michael Mandell
       Phone: (305) 500-4417

    2. Superior Group of Companies, Inc.
       10055 Seminole Blvd.
       Seminole, FL 33772
       Attention: Stephanie Burton, Associate General Counsel
       Phone: (727) 803-7130

    3. Tyler Staffing Services, Inc.
       d/b/a Chase Professionals
       750 Hammond Drive NE
       Atlanta, GA 30328-6136
       Attention: Tracey Bailey
       Phone: (404) 250-5116
   Case 18-31754-5-mcr    Doc 107 Filed 01/10/19 Entered 01/10/19 15:22:00   Desc
                             Main Document    Page 2 of 2

Dated: Utica, New York
       January 10, 2019
                                           Respectfully Submitted,

                                           WILLIAM K. HARRINGTON
                                           UNITED STATES TRUSTEE FOR REGION 2


                                     By:           /s/ Guy A. Van Baalen
                                           Guy A. Van Baalen
                                           Assistant United States Trustee
                                           10 Broad Street
                                           Utica, New York 13501
                                           Tel. No.: (315) 793-8191
                                           Fax No.: (315) 793-8133
